EXHIBIT 31.4 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION 302 OF THE SARBANES-OXLEY ACT OF 2002 I, Marcus Y. Smith, certify that: 1. I have reviewed this Amendment No. 1 to the annual report on Form 10-K of SonoSite, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; /s/ Marcus Y. Smith Marcus Y. Smith Senior Vice President and Chief Financial Officer (Principal Financial Officer) June 1, 2011
